026DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 9/02/2021, Claims 1-7, 9-14, 17-20, 22-27, 30-33, 35-37, 39-44, and 47-48 are amended. Claims 1-48 are pending in this action.

Allowable Subject Matter

Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-48 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “output a divided packet via a predetermined interface, the divided packet being obtained by dividing the first transmission packet, which is a variable-length packet used in a first transmission method into a packet length according to a size of a second transmission packet, which  is a fixed- length packet used in a second transmission method  arranging at least a portion of the first transmission packet in a payload, and adding, to the payload, a header including information for restoring the first transmission packet, wherein a length of the header varies depending on whether or not a head of the first transmission packet is included in the payload of the divided packet”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421